Paine, J.
The verdict in this case should have been for the defendant. The testimony of the plaintiff does not show that the services for which his father gave him the team, were rendered in pusuance of any agreement or understanding that they were to he paid for. On the contrary, the fair inference from his own statements is, that they were rendered without any such understanding; and that he remained at home for a time after he was twenty-one, working as he had worked before. He says expressly that he had already worked the year, when he made the arrangement with his father for the team. He says he had thought of leaving home, and his father offered him the team for what he had done, and rented the farm to him, and he staid. This offer of the team seems to have been made as an inducement for him to stay, and it was undoubtedly the first arrangement or understanding that the services which had been already rendered were to be paid for. This being so, the father was under no legal obligation to pay for them. Dye and wife v. Kerr and others, 15 Barb., 444; Putnam, Adm’r, v. Town, Ex’r, 34 Vt., 429; Brown v. Ramsay, 5 Dutch., 120; Fisher v. Fisher, 5 Wis., 472.
It follows, that the conveyance of the horses was in law voluntary, so far as the rights of third persons were concerned, and the plaintiff could not hold the horse as against the defendant’s prior mortgage, even though it had been lost from the files of the town clerk.
The motion for a new trial should have been granted, on the ground that the verdict was against the law and the evidence.
By the Court. — The judgment is reversed, with costs, and the cause remanded.for a new trial.